Exhibit 10.1

CORE MOLDING TECHNOLOGIES, INC.
RESTRICTED STOCK AGREEMENT

AGREEMENT made as of      (the “Grant Date”), by and between Core Molding
Technologies, Inc. (the “Company”) and      , an executive of the Company (the
“Executive”).

W I T N E S S E T H

WHEREAS, pursuant to the provisions of the Company’s 2006 Long-Term Equity
Incentive Plan (the “Plan”), the Company desires to award to the Executive
restricted shares of the Company’s Common Stock (“Common Stock”), in accordance
with the provisions of the Plan, all on the terms and conditions hereinafter set
forth; and

WHEREAS, Executive wishes to accept said offer; and

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Terms of Award.  The Company awards to the Executive      shares of the
Company’s Common Stock (the “Shares”) in accordance with the terms of this
Agreement.

2. Provisions of Plan Controlling.  The Executive specifically understands and
agrees that the Shares issued under the Plan are being awarded to the Executive
pursuant to the Plan, copies of which Plan the Executive acknowledges he has
read, understands and by which he agrees to be bound. The provisions of the Plan
are incorporated herein by reference. In the event of a conflict between the
terms and conditions of the Plan and this Agreement, the provisions of the Plan
will control.

3. Vesting of Restricted Stock.

(a) Except as provided in paragraphs (b) and (c), the Shares awarded hereunder
shall be forfeited to the Company for no consideration in the event
(i) Executive voluntarily terminates his or her employment with the Company
prior to the Third Anniversary of the Grant Date or (ii) Executive is terminated
by the Company (with or without cause) prior to the Third Anniversary of Grant
Date.

(b) Except as provided in Section 4 hereof, the Shares awarded hereunder shall
be fully vested in the Executive and no longer subject to a risk of forfeiture
pursuant to paragraph (a) upon the occurrence of the earliest of the following
events:

(i) the date on which the Company undergoes a “Change in Control” as defined in
the Plan;

(ii) the date on which the Executive dies or becomes disabled; or

(iii) the date of the Executive’s 65th birthday.

(c) Except as provided in Section 4 hereof, the Shares awarded hereunder shall
vest in the Executive and shall no longer be subject to a risk of forfeiture
pursuant to the following schedule:

     
Number of Shares
  Date of Vesting
1/3
  First Anniversary of Grant Date
1/3
  Second Anniversary of Grant Date
1/3
  Third Anniversary of Grant Date

(d) For purposes of this Agreement, the Executive shall be deemed disabled if,
as a result of his incapacity due to physical or mental illness, he shall have
been absent from his duties with the Company on a full-time basis for a period
of at least six months and a physician selected by him and acceptable to the
Company is of the opinion that (i) he is suffering from “Total Disability” as
defined in the Company’s Disability Insurance Plan, or any successor plan or
program and (ii) he will qualify for Social Security Disability Payment and
(iii) within thirty (30) days after such determination is made, he shall not
have returned to the full-time performance of his duties.

4. Requirement of Stock Ownership for Vesting.

(a) Notwithstanding Sections 3(b)(iii) and 3(c) hereof, Executive’s right to the
Shares shall not vest unless Executive owns shares of Common Stock of the
Company for a period of 60 consecutive calendar days while employed by the
Company that are equal in value to 60%/120% of Executive’s base annual salary as
of the Grant Date (the “Stock Ownership Requirement”). Solely for purposes of
determining whether Executive has satisfied the Stock Ownership Requirement,
Executive will be treated as owning the time-vested Shares set forth in
Section 1 hereof (but only to the extent such Shares have vested in accordance
with Section 3 hereof), provided that the value of such Shares may only be taken
into account to the extent of, and may only be treated as satisfying,
seven-twelfths (7/12) of the Stock Ownership Requirement.

(b) In the event that (i) Executive’s right to any installment of Shares set
forth under Section 3(c) vests (the “Original Vesting”), (ii) Executive
satisfies the Stock Ownership Requirement set forth in Section 4(a), and
(iii) Executive continues to satisfy the Stock Ownership Requirement, Executive
shall be deemed to satisfy the Stock Ownership Requirement for all future
vesting dates set forth in Section 3(c) notwithstanding any depreciation in the
value of such shares owned by the Executive. For purposes of this provision, the
sale by an Executive of any Shares solely to satisfy the Executive’s income and
employment tax obligations associated with the vesting of the Shares shall be
permitted, provided that Executive may not dispose of Shares to the extent such
disposition causes the Executive to reduce his or her stock ownership levels
below that number of Shares that is equal in value to 50%/100% of Executive’s
base salary as of the Grant Date

(c) In the event that, as of the Grant Date, Executive does not satisfy at least
a 25%/50% base salary portion of the Stock Ownership Requirement with shares of
Common Stock purchased by the executive, (i) Executive shall be required (and
hereby agrees) to participate in the Company’s 2002 Employee Stock Purchase Plan
(the “2002 Plan”) and shall be required to agree to payroll deductions under the
2002 Plan equal to 2%/3.5% of Executive’s base salary until such time as
Executive satisfies the Stock Ownership Requirement and (ii) Executive shall be
required, on or before the December 31st following Executive’s receipt of a
bonus (subsequent to the Grant Date) under the Company’s short-term incentive
bonus plan, to utilize fifteen percent (15%) of such bonus (or such lower amount
as is necessary to satisfy the Stock Ownership Requirement) to purchase shares
of Common Stock of the Company and to provide proof of such purchase to the
Treasurer of the Company.

(d) Solely for purposes of determining whether or to what degree the Executive
has satisfied the Stock Ownership Requirement, (i) any shares of Common Stock
purchased by Executive (including shares purchased through the exercise of a
stock option) shall be valued at the greater of Executive’s basis in such shares
or the fair market value of such shares existing on May 17, 2006, (ii) shares of
stock held for the benefit of the Executive in the Company’s 401(k) plan shall
be valued at the greater of the purchase price of such shares or the fair market
value of such shares existing on May 17, 2006, and (iii) purchases of shares of
Common Stock (including 401(k) matches by the Company) that occur after May 17,
2006 will be valued at the basis in such shares, except for stock purchased
through the exercise of a stock option, which shall be valued at the fair market
value of such shares on the date of purchase, and (iv) time-vested restricted
stock grants will be valued for ownership purposes at the fair market value of
the stock on the grant date of the applicable award.

(e) In the event the Board of Directors of the Company, or the Committee
determines in good faith that Executive has engaged in a pattern of behavior
designed to frustrate the intent of this Section 4 (including, but not limited
to, purchases of shares of Common Stock followed by dispositions of such shares
immediately after satisfaction of the Stock Ownership Requirement), the Board
(or Committee) shall be entitled to cancel this award of Shares in its entirety
and Executive shall be required to forfeit all Shares awarded hereunder (whether
vested or unvested) back to the Company for no consideration.

(f) For the avoidance of doubt, in the event of a Change in Control or death or
disability, Executive or the Executive’s estate shall not be required to satisfy
the Stock Ownership Requirement and all Shares awarded hereunder shall fully
vest.

(g) In the event that the Executive is assigned to a new position in the
Company, and a different Stock Ownership Requirement is applicable to such new
position, the new Stock Ownership Requirement shall immediately become
applicable to any unvested Shares and the Company shall promptly inform the
Executive of such new Stock Ownership Requirement.

(h) In the event an Executive elects to satisfy the tax withholding obligations
associated with the vesting of the Shares in cash, the Stock Ownership
Requirement shall be reduced to 100% provided that, in such event, the value of
such time vested Shares may only be taken into account to the extent of one-half
(1/2) of the Stock Ownership Requirement Such election must be made by giving
written notice of the election to the Compensation Committee in care of the
Treasurer of the Company.

(i) Executive agrees to notify the Compensation Committee in care of the
Treasurer of the Company of any transaction involving Company Stock within 24
hours other than purchases as part of the Company’s 2002 Employee Stock Purchase
Plan (the “2002 Plan”) and stock purchases as part of the Company’s 401(k) match
.

5. Dividend and Voting Rights. Executive shall have the right to vote any Shares
awarded hereunder and to receive any dividends declared with respect to such
Shares, provided that such voting and dividend rights shall lapse with respect
to any Shares that are forfeited to the Company pursuant to this Agreement.

6. Additional Shares.  (a) If the Company shall pay a stock dividend or declare
a stock split on or with respect to any of its Common Stock, or otherwise
distribute securities of the Company to the holders of its Common Stock, the
number of shares of stock or other securities of the Company issued with respect
to the Shares then subject to the restrictions contained in this Agreement shall
be added to the Shares subject to this Agreement. If the Company shall
distribute to its stockholders shares of stock of another corporation, the
shares of stock of such other corporation distributed with respect to the Shares
then subject to the restrictions contained in this Agreement shall be added to
the Shares subject to this Agreement.

(b) If the outstanding shares of Common Stock of the Company shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of Common Stock of
the Company, or if the Company shall be a party to a merger, consolidation or
capital reorganization, there shall be substituted for the Shares then subject
to the restrictions contained in this Agreement such amount and kind of
securities as are issued in such subdivision, combination, reclassification,
merger, consolidation or capital reorganization in respect of the Shares subject
to this Agreement.

7. Legends.  All certificates representing the Shares to be issued to the
Executive pursuant to this Agreement shall have endorsed thereon legends
substantially as follows:

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement with this Company dated [date], a copy of
which Agreement is available for inspection at the offices of the Company or
will be made available upon request.”

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
            shares shall be effective under the Securities Act of 1933, as
amended, or (b) the Company shall have received an opinion of counsel
satisfactory to it that an exemption from registration under such Act is then
available, and (2) there shall have been compliance with all applicable state
securities laws.”

8. No Obligation to Employ.  The Company is not obligated, by the Plan or this
Agreement, to continue the Executive as an employee of the Company.

9. Investment Intent.  The Executive represents and warrants to the Company that
the Shares are being acquired for the Executive’s own account, for investment,
and not with a view to, or for sale in connection with, the distribution of any
such Shares.

10. Notices.  Any notices required or permitted by the terms of this Agreement
or the Plan shall be given by recognized courier service, facsimile, registered
or certified mail, return receipt requested, addressed as follows:

To the Company:

To the Executive:

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service, or three business days following mailing by registered or
certified mail.

11. Governing Law.  This Agreement shall be construed and enforced in accordance
with the law of the State of Delaware (without giving effect to the conflict of
laws principles thereof) in all respects, including, without limitation, matters
relating to the validity, construction, interpretation, administration, effect,
enforcement, and remedies provisions of this Agreement, except to the extent
preempted by applicable federal law.

12. Withholding. Prior to delivery of Shares to Executive upon the release of
the restrictions stated in Section 3 hereof, Executive shall be required to make
arrangements, satisfactory to the Company, for appropriate withholding for
federal, state, and local tax purposes. Executive is permitted to satisfy any
such tax withholding requirements, in whole or in part, by delivering shares of
Common Stock to the Company (including the Shares awarded hereunder) having a
fair market value (as determined by Company in its sole discretion) equal to the
amount of such tax.

13. Benefit of Agreement.  Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

14. Entire Agreement.  This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

15. Modifications and Amendments.  The terms and provisions of this Agreement
may be modified or amended as provided in the Plan.

16. Waivers and Consents.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer, and the Executive has hereunto set his or her hand, all
as of the day and year first above written.

CORE MOLDING TECHNOLOGIES, INC.

By: ______________________________________

__________________________________________
Executive

